Grant, J.
{dissenting). I think the record shows *523that the plaintiff made a case proper to be submitted to the jury, under the majority opinion in Noe v. Railway Co., 133 Mich. 152 (94 N. W. 743). But I think the judgment should be reversed for another reason. The attorney for the plaintiff, in his argument to the jury, called the defendant’s witnesses “cattle.” The attorney for the defendant properly took an exception, when the court said:
“ I hardly think I would make those remarks. I would hardly class them as cattle.
“ Mr. Henigan: I will retract that.
“Mr. Barkworth: I don’t think the judge’s remark cures the error. I don’t want to waive my exception.”
Counsel do not make such remarks to juries unless they think that they and their clients will profit thereby. It is true that such unjustifiable and uncalled-for remarks ought to be prejudicial to the cause of the one in whose interests they are made. But courts have universally recognized the fact that counsel make them for a purpose, viz., to prejudice the jury. Courts cannot say that that purpose has not been accomplished, and have, as a rule, reversed judgments for the use of such language, unless the court has promptly rebuked the attorney, and so instructed the jury as naturally to counteract the poison of the language. The language in this case deserved a prompt and severe rebuke. So far from the language of the court being a rebuke, I think it rather added to the sting. Such mild language would rather convey the idea that there was some doubt in the mind of the judge as to the impropriety of the language.
Nor do I think that the retraction took away the sting. It is one of those cases where the courts hold that the effect of the language is not removed by a retraction. If it be the rule that a retraction is the antidote, attorneys disposed to indulge in such unprofessional conduct will, for the sake of the effect upon the jury, use the language, and then say they retract it. The only proper antidote is the prompt and sharp rebuke of the presiding judge, and an instruction to the jury.